 

Exhibit 10.2

 

CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (the “Agreement”) is made as of this 1st day of
August, 2005 by and between Suzanne Biszantz (the “Executive”) and The Greg
Norman Collection (the “Company”), a division of Reebok International Ltd.
(“Reebok”).

 

WHEREAS, Reebok has determined that it is in the best interests of Reebok and
its shareholders to agree to provide benefits to Executive under circumstances
described below; and

 

WHEREAS, Reebok recognizes that the possibility of a change of control of the
Company followed by a termination of the Executive’s employment is unsettling to
the Executive and wishes to make arrangements at this time to help assure her
continuing dedication to the duties to the Company and Reebok, notwithstanding
any possible change of control of the Company; and

 

WHEREAS, Reebok believes it important to enable the Executive as President and
Chief Executive Officer of the Company, without being distracted by the
uncertainties of her own employment situation, to perform her regular duties,

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

 

1.                                       If, within two years following a Change
of Control, Executive’s employment with the Company is terminated either (i) by
the Company other than for “Cause” (as defined in paragraph 3 below), or (ii) by
Executive for “Good Reason” (as defined in paragraph 3 below), then:

 

a.                                       The Company will continue to pay
Executive’s then-current annual base salary (or, if her base salary has been
reduced at anytime after the Change of Control, her base salary in effect prior
to the reduction) for up to two (2) years.  Such pay continuation shall not
extend beyond the date that Executive obtains new employment (as that term is
defined in Reebok’s Severance Policy).  Executive shall utilize reasonable
efforts to mitigate damages and obtain comparable new employment.  If Executive
obtains new employment prior to the expiration of the two-year period, Executive
shall receive a lump sum payment equal to one-half of the remaining weeks in the
two-year pay continuation period.

 

b.                                      The Company will pay to Executive within
30 days of such termination of employment a lump sum cash payment equal to 200%
of: the higher of her target bonus for the then-current year, or her bonus for
the most recent calendar year ended before the Change of Control.

 

1

--------------------------------------------------------------------------------


 

c.                                       The Company will pay to Executive, in a
single lump-sum cash payment, an amount equal to the difference, if any, between
(i) the total distribution that he receives following her termination under all
Company retirement plans, and (ii) the total distribution that he would have
received under such plans had he accumulated three additional years of service
for vesting prior to termination (as defined in relevant plan documents).  The
payment will be made at the same time that he receives her distribution from
those plans.

 

d.                                      To the extent permitted under the terms
of the applicable plans, following such termination, Executive and her
dependents, if any, will continue to participate fully, with no contribution
required by Executive to the cost thereof, in all accident, life and health
plans maintained or sponsored by the Company immediately prior to the Change of
Control, or receive substantially equivalent coverage from the Company for up to
an additional two (2) years following such termination.  Such coverage shall
cease upon obtaining new employment with comparable coverage.  In the
alternative or if the applicable plans do not permit coverage, the Company may
elect to pay Executive the equivalent cash value of such coverage.

 

e.                                       The Company will promptly reimburse
Executive for all reasonable legal fees and expenses incurred by her to enforce
the provisions of this Agreement (provided such efforts result in Executive’s
recovery of any sum from the Company, whether through court award or
settlement).

 

To the extent any payment hereunder shall be required to be delayed until six
months following separation from service to comply with the “specified employee”
rules of Section 409A of the Internal Revenue Code, it shall be so delayed (but
not more than is required to comply with such rules).  In this regard, any
payments that otherwise would have been made during such 6-month period shall be
paid to the Executive in a lump sum on the first date on which they may be paid,
together with interest credited at the short-term applicable federal rate,
compounded daily.

 

2.                                       For purposes of this Agreement a
“Change of Control” shall be deemed to have occurred if, at any time: (a) the
Company sells or otherwise disposes of all or substantially all of its business
or assets (other than as a result of sales of inventory in the ordinary course
of business), or (b) Reebok or any of its affiliates (as defined in Rule 12b-2
under the Securities Exchange Act of 1934, as amended) shall cease to control
(as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended)
the Company.

 

2

--------------------------------------------------------------------------------


 

3.                                       Definitions

 

a.                                       “Cause” for purposes of this Agreement
only means conviction of the Executive for a felony or a crime involving moral
turpitude.

 

b.                                      “Good Reason” means any one or more of
the following:

 

(i)                                     Executive ceases to hold the positions,
with the titles, that he held immediately prior to the Change of Control or
Executive’s responsibilities or authority are downgraded following the Change of
Control.

 

(ii)                                  Reduction of Executive’s base salary.

 

(iii)                               Failure to pay to her a bonus at least equal
to her target bonus for the year in which the Change of Control occurs.

 

(iv)                              Material reduction in the health, disability
or life insurance benefits that the Company was providing Executive immediately
prior to the Change of Control.

 

(v)                                 Relocation of Executive’s principal place of
business more than 45 miles from its location immediately prior to the Change of
Control.

 

4.                                       If the Company is at any time before or
after a Change of Control merged or consolidated into or with any other
corporation or other entity (whether or not the Company is the surviving
entity), or if substantially all of the assets thereof are transferred to
another corporation or other entity, the provisions of this Agreement will be
binding upon and inure to the benefit of the corporation or other entity
resulting from such merger or consolidation or the acquirer of such assets, and
this paragraph will apply in the event of any subsequent merger or consolidation
or transfer of assets.

 

In the event of any merger, consolidation, or sale of assets described above,
nothing contained in this Agreement will detract from or otherwise limit
Executive’s right to participate or privilege of participation in any stock
option or purchase plan or any bonus, profit sharing, pension, group insurance,
hospitalization, or other incentive or benefit plan or arrangement which may be
or become applicable to executives of the corporation resulting from such merger
or consolidation or the corporation acquiring such assets of the Company.  In
the event of any merger, consolidation or sale of assets described above,
references to the Company in this Agreement shall unless the context suggests
otherwise be deemed to include the entity resulting from such merger or
consolidation or the acquirer of such assets of the Company.

 

3

--------------------------------------------------------------------------------


 

5.                                       All payments required to be made by the
Company hereunder to Executive or her dependents, beneficiaries, or estate will
be subject to the withholding of such amounts relating to tax and/or other
payroll deductions as may be required by law.

 

6.                                       In the event that it is determined that
any payment or benefit provided by the Company to or for the benefit of
Executive, either under this Agreement or otherwise, will be subject to the
excise tax imposed by section 4999 of the Internal Revenue Code or any successor
provision (“section 4999”), the Company will, prior to the date on which any
amount of the excise tax must be paid or withheld, make an additional lump-sum
payment (the “gross-up payment”) to Executive.  The gross-up payment will be
sufficient, after giving effect to all federal, state and other taxes and
charges (including interest and penalties, if any) with respect to the gross-up
payment, to make Executive whole for all taxes (including withholding taxes) and
any associated interest and penalties, imposed under or as a result of
section 4999. Notwithstanding the foregoing, no gross-up payment shall include
any amounts in respect of taxes imposed by Section 409A of the Internal Revenue
Code.

 

Determinations under this section will be made by the Company’s auditors unless
Executive has reasonable objections to the use of that firm, in which case the
determinations will be made by a comparable firm chosen by Executive after
consultation with the Company (the firm making the determinations to be referred
to as the “Firm”).  The determinations of the Firm will be binding upon the
Company and Executive except as the determinations are established in resolution
(including by settlement) of a controversy with the Internal Revenue Service to
have been incorrect.  All fees and expenses of the Firm will be paid by the
Company.

 

If the IRS asserts a claim that, if successful, would require the Company to
make a gross-up payment or an additional gross-up payment, the Company and
Executive will cooperate fully in resolving the controversy with the IRS.  The
Company will make or advance such gross-up payments as are necessary to prevent
Executive from having to bear the cost of payments made to the IRS in the course
of, or as a result of, the controversy.  The Firm will determine the amount of
such gross-up payments or advances and will determine after final resolution of
the controversy whether any advances must be returned by Executive to the
Company.  The Company will bear all expenses of the controversy and will gross
Executive up for any additional taxes that may be imposed upon Executive as a
result of its payment of such expenses.

 

7.                                       Nothing contained in this Agreement
shall be construed as a contract of employment between the Company and the
Executive, or as a right of the Executive to continue in the employ of the
Company, or as a limitation of the right of the Company to discharge the
Executive with or without Cause.  The Executive may, subject to the terms and
conditions of this Agreement, have the right to receive upon termination of her
employment the payments and benefits provided in Paragraph 2 of this Agreement
and shall not be deemed to have waived any

 

4

--------------------------------------------------------------------------------


 

rights he may have either at law or in equity in respect of such discharge. 
Payments made by the Company pursuant to this Agreement shall be in lieu of
payments and other benefits, if any, to which Executive may be entitled under
any other severance agreement or severance plan of the Company.

 

8.                                       No amendment, change, or modification
of this Agreement may be made except in writing, signed by both parties.  The
provisions of this Agreement shall be binding upon and shall inure to the
benefit of Executive, her executors, administrators, legal representatives and
beneficiaries, and the Company and its successors.  The validity,
interpretation, and effect of this Agreement shall be governed by the laws of
The Commonwealth of Massachusetts.

 

The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

No right or interest to or in any payments or benefits hereunder shall be
assignable by the Executive; provided, however, that this provision shall not
preclude her from designating one or more beneficiaries to receive any amount
that may be payable after her death and shall not preclude the legal
representative of her estate from assigning any right hereunder to the person or
persons entitled thereto under her will or, in the case of intestacy, to the
person or persons entitled thereto under the laws of intestacy applicable to her
estate.  The term “beneficiaries” as used in this Agreement shall mean a
beneficiary or beneficiaries so designated to receive any such amount, or if no
beneficiary has been so designated, the legal representative of the Executive’s
estate.  No right, benefit, or interest hereunder, shall be subject to
anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, or set-off in respect of any claim, debt, or obligation, or to
execution, attachment, levy, or similar process, or assignment by operation of
law.  Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void, and of no effect.

 

No right, benefit, or interest hereunder, shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt, or obligation, or to execution,
attachment, levy, or similar process, or assignment by operation of law.  Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void, and of no effect.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company and Executive have each caused this Agreement to be
duly executed and delivered as of the date set forth above.

 

 

 

GREG NORMAN COLLECTION

 

 

 

 

 

By:

/s/ Paul Fireman

 

 

Duly Authorized Officer

 

Agreed:

 

 

/s/ Suzanne Biszantz

 

Suzanne Biszantz

President and CEO

Greg Norman Collection

 

6

--------------------------------------------------------------------------------

 